Citation Nr: 0711883	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to February 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision of the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Jurisdiction 
over the case has been transferred to the Portland, Oregon RO 
as the veteran now resides in that state.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In June 2004, the veteran filed a Substantive Appeal (i.e. VA 
Form 9) wherein he specifically requested a personal hearing 
before a Veterans Law Judge (VLJ) sitting at the RO (Travel 
Board hearing).  Subsequently, he moved from Klamath Falls, 
Oregon to White City, Oregon.  However, the September 2006 
letter to the veteran notifying him of the date of his Board 
hearing was mailed to his previous address.  Thus, he 
apparently did not receive the notice, and did not appear for 
the hearing scheduled on September 20, 2006.  He has 
indicated he still desires a hearing.  As it appears that the 
RO had notice of the veteran's new address, and to ensure 
compliance with due process requirements, the Travel Board 
hearing must be rescheduled.  Because Travel Board hearings 
are scheduled by the RO, the case is REMANDED for the 
following:

The veteran should be scheduled for a 
Travel Board hearing in Portland, Oregon 
(or in the alternative, a videoconference 
hearing, if he so desires).  The case 
should then be processed in accordance with 
standard appellate practices.

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


